Allowable Subject Matter
Claims 1-9, 13-15, 19, 21 and 25-27 are allowed.

This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s persuasive arguments/remarks filed on 02/19/2019. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “a first switching circuit configured to make the at least one of the plurality of second electrodes be connected to a second end at the first stage, control circuit configured to, in response to a first operation by a user, control the first switching circuit to make the at least one of the plurality of second electrodes be connected to the second end at the first stage; and determine a folding state of the touch panel according to at least one of an amount of charge at the second end or an amount of charge at the first end” as recited in claims 1 and 19  and “a first switching circuit connected between the at least one of the at least one of the plurality of second electrodes and a second end; where the control method comprises: controlling the first switching circuit, in response to a first operation of a user, to make the at least one of the at least one of the plurality of second electrodes be connected to the second end at a first stage; and determining a folding state of the touch panel according to at least one of an amount of charge at the second end or an amount of charge at the first end” as recited in claim 25], satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/AMY ONYEKABA/Primary Examiner, Art Unit 2628